Citation Nr: 1753390	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-29 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Watson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, for which he received the Combat Infantryman Badge for service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision the Department of Veterans' Affairs Regional Office (RO) at Providence, Rhode Island issued in January 2012.  

The Veteran testified in a hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  A transcript is of record. 

In August 2015, the Board remanded the claimed lumbar spine disability to develop it further by VA examination, while adjudicating all other appealed issues and they are no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  Assistance includes an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The following January 2016 VA examiner opinion is inadequate because it did not explain why jumping out of helicopters did not cause DJD without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  "It would be resorting to mere speculation to link the veteran's DJD of back to his military service.  He participated in combat operations wearing heavy equipment, however there is no complaints of back pain in military service, and there are no treatment records available prior to the 2000's regarding his back pain. Currently, there is not enough information to support his back injury to service."  

In considering the VA examination reports of record, the Board notes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Id. Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  

Nevertheless, concluding that a medical question could not be resolved without speculation, without providing any explanation why, renders an opinion inadequate. Id.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether the answer to a medical question cannot be determined from current medical knowledge. Id.   

Accordingly, the case is REMANDED for the following actions:

1. Forward the claims file to another VA examiner to determine the nature and etiology of the claimed lumbar spine disability.  The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner. Another examination of the Veteran is not required; however if the examiner indicates that he or she cannot respond to the Board's questions without examination of the Veteran, the Veteran should be provided another examination.

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  For purposes of the examination, the examiner should accept as consistent with circumstances and hardships of the Veteran's service, his report that he sustained injury from jumping out of helicopters while being dropped off in various locations during his service in Vietnam.  

Based on review of the relevant evidence and sound medical principles, the examiner should opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's lumbar spine disability onset due to disease or injury sustained in service or is otherwise related to service.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against. 

A complete rationale for any opinion offered must be provided. If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones, supra.

2. After completion of the above and compliance with the requested action has been ensured, readjudicate the issue on appeal. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B , 7112 (2012).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


